Citation Nr: 0812384	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for depression. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which denied service connection for 
depression.


FINDING OF FACT

The competent medical evidence of record does not indicate 
that a nexus exists between the veteran's currently diagnosed 
depression and his military service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
depression. In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated October 27, 2003, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local government, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The October 2003 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original] 

The Board notes that an April 13, 2006 letter from the RO 
specifically requested of the veteran: "If you have any 
information or evidence that you have not previously told us 
about or given to us . . . please tell us or give us that 
evidence now."   This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  As 
explained above, the veteran received adequate notice as to 
element (3) in the October 2003 VCAA letter.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced April 2006 letter which 
detailed evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In any event, because this claim is being denied, elements 
(4) and (5) are moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical records, VA medical records, private medical records, 
and records from the Social Security Administration.  
 
The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim, and that medical opinions regarding the etiology of 
the claimed disability have not been obtained.  However, for 
reasons explained immediately below, such an examination and 
medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has depression.  The record is 
missing critical evidence of that an event, injury, or 
disease occurred in service, McLendon element (2), and the 
veteran's claim is being denied on that basis.  The outcome 
of this case thus hinges on matters other than those which 
are amenable to VA examination and medical opinion. 
 Specifically, resolutions of the claims of entitlement to 
service connection hinge directly or indirectly upon whether 
the veteran suffered an in-service injury or disease.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence already in the file, in 
particular the veteran's service medical records and his 
post-service treatment records.

As explained in greater detail below, the outcome of the 
claim of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no credible, probative evidence of in-service 
disease or injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim. He has 
declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Analysis

In order for service connection to be granted, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), current disability, the 
medical evidence indicates that the veteran was diagnosed 
with major depression in November 2002. Hickson element (1) 
has been satisfied.

With respect to Hickson element (2), the veteran's service 
medical records do not indicate the presence of any 
psychiatric disability.  His May 1969 separation physical 
examination was pertinently negative.

The veteran contends that his mental condition simply 
deteriorated while he was in the military to the point where 
he attempted suicide by alcohol poisoning.  
See August 2004 hearing transcript, page 2.  For reasons 
stated immediately below, the Board finds the veteran's 
account of depression developing during military service to 
be unbelievable.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

Despite the veteran's recent reports of experiencing 
depression to the point of suicide during service, in his 
report of May 1969 report of medical history the veteran 
specifically indicated that he did not suffer from depression 
and that he had never had such a condition.  Furthermore, the 
veteran specifically denied ever attempting suicide.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].

It could be argued hat the veteran may have been reluctant to 
admit to psychiatric problems while he was still in military 
service.  However, a review of his medical records indicates 
that he did not complain of depression until many years after 
service, and even then he related his depression to post-
service causes. 

The first medical record of depression comes from M.J.D., 
M.D., in October 1988, nearly 20 years after the veteran left 
military service.  In his hospitalization discharge report, 
Dr. M.J.D stated that the veteran was admitted for 
despondency due to financial trouble, family difficulties and 
stress from work.  There was no indication that the veteran 
was suffering depression from any military events, and the 
veteran evidently did not then allege that his military 
service was causing him to be depressed. 

In January 1989 the veteran attempted to commit suicide by 
drug overdose. Psychological treatment records indicate that 
the veteran was "despondent because of his inability to 
obtain employment." See  a statement of Dr. M.D. dated in 
January 1989.  Additional records indicate that marital 
problems played a contributing role in this attempt.  See  a 
St. Joseph Hospital treatment record dated in January 1989.  

Medical treatment records from December 1989 to April 1990 
indicate that the veteran's depression revolved around his 
fathers health and criticism from his supervisor.  The 
veteran did not mention his military service during 
treatment.

In 1998 the veteran attempted to commit suicide by drug 
overdose.  Treatment records indicate that he responding to 
financial difficulties from no longer receiving workers 
compensation and being unable to obtain assistance from 
social services.  Additional treatment records from July 1998 
indicate that the veteran was bothered by family and social 
problems.  There was no indication that the veteran's 
depression or accompanying suicide attempt was related to his 
military service.  

In May 1999 the veteran was treated for possible suicidal 
gestures.  Mental health treatment notes indicate that the 
veteran's stressors included a positive workup for colon 
cancer, re-injuring his shoulder and social stress involving 
his ex-wife.  Again, there was no mention of his military 
service.  More recent records indicate that the veteran had 
some stress surrounding his employment status.  See February 
2003 VA treatment records. 

As noted above, the medical evidence indicates that the 
veteran's depression is a result of various post-service 
personal and financial problems.  Significantly, the veteran 
has never complained about his military service while seeking 
medical treatment.  Nor has any medical provider noted that 
his military service has impacted his depression in any way. 

Of interest, the veteran appears to have initially broached 
the theory that his depression directly to the RO in 
connection with his claim for service connection in September 
2002.  At that time, he sated:  "I have suffered from 
depression since and during service."  The veteran's 
statement, and subsequent statements to the same effect, is 
utterly contradicted by the medical documents of record, 
which show no treatment in or for two decades after service.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider a veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].  Indeed, it appears that the 
veteran relates his depression to service only in connection 
with his claim for monetary benefits from VA.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

In support of his claim, the veteran has submitted several 
lay statements from J.T., his ex-wife.  J.T. stated that the 
veteran returned from military service with an altered 
personality.  J.T. described a 1971 suicide attempt.  [Both 
the veteran and J.T. acknowledge that there is no objective 
record of this event.]  

The Board places greater weight on the utterly negative 
service medical records and post-service records than it does 
on recent statements made by J.T. and the veteran. See Curry 
v. supra; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  By far the greater weight of the evidence 
supports the conclusion that the veteran's depression began 
many years after service.

In short, the Board concludes that the veteran did not 
develop depression during service.  Consequently, Hickson 
element (2) has not been met, and the veteran's claim fails 
on this basis alone.

With respect to Hickson element (3), in the absence of an in-
service disease or injury, it follows that a medical nexus is 
necessarily lacking.  The evidence of record does not in fact 
include any medical statement linking the veteran's currently 
diagnosed depression to his military service over forty years 
ago.  Indeed, as discussed above treating health care 
providers have uniformly ascribed the  veteran's depression 
to his post-service personal problems, not to military 
service.

To the extent that the veteran or J.T. contends that a 
medical relationship exists between the currently diagnosed 
depression and his military service, any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 
These statements are not competent medical evidence and do 
not serve to establish the existence of a medical nexus to 
service.

The heart of the veteran's presentation is the contention 
that his depression began in service and continued 
thereafter.  See his September 2002 statement, quoted above.  
A claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b). 
However, as has been discussed above in connection with 
element (2), there was no psychiatric disability diagnosed in 
service, and the objective evidence of record establishes the 
onset of psychiatric symptoms two decades after service.  
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. 
Such evidence is lacking in this case. Continuity of 
symptomatology after service is therefore not demonstrated.

Accordingly, Hickson element (3) has not been met, and the 
veteran's claim fails on this basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
depression, as Hickson elements (2) and (3) have not been 
met. The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for depression is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


